Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Voya express Variable Annuity Supplement dated May 22, 2015 to the Contract Prospectus and Statement of Additional Information, each dated April 29, 2011, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus and Statement of Additional Information, as applicable, and subsequent supplements thereto. Please read it carefully and keep it with your Contract Prospectus and SAI for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT UPCOMING FUND REORGANIZATIONS The following information only affects you if you currently invest in or plan to invest in the subaccounts that correspond to the Voya Aggregate Bond Portfolio and the Voya Index Solution 2015 Portfolio The Board of Directors of Voya Partners, Inc. approved a proposal to reorganize the following “Merging Funds” with and into the following “Surviving Funds.” Subject to shareholder approval for the Voya Aggregate Bond Portfolio reorganization, it is expected that the reorganizations will be effective on or about the close of business on August 14, 2015 (the “Reorganization Date”). Merging Funds Surviving Funds Voya Aggregate Bond Portfolio (Class ADV) Voya Intermediate Bond Portfolio (Class S) Voya Solution 2015 Portfolio (Class ADV) Voya Solution Income Portfolio (Class ADV) Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to a subaccount that invests in a Merging Fund to any other available subaccount or any available fixed interest option. There will be no charge for any such transfer, and any such transfer will not count as a transfer when imposing any applicable restriction or limit on transfers. See the “Transfers Among Investment Options” section of your Contract Prospectus for information about making subaccount transfers. On the Reorganization Date. On the Reorganization Date, your investment in the subaccount that invested in a Merging will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation and your contract value immediately before the reallocation will equal your contract value immediately after the reallocation. Please note that all existing account balances invested in Class ADV shares of the Voya Aggregate Bond Portfolio will automatically become investments in Class S shares of the Voya Intermediate Bond Portfolio. Class S shares have lower total fund expenses than Class ADV shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. Automatic Fund Reallocation After the Reorganization Date. After the Reorganization Date, the Merging Funds will no longer be available through your contract. Unless you provide us with alternative allocation instructions, after the Reorganization Date all allocations directed to a subaccount that invested in a Merging Fund will be automatically allocated to the subaccount that invests in the corresponding Surviving Fund. See the “Transfers Among Investment Options” section of your Contract Prospectus for information about making fund allocation changes. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting us at Customer Service, Defined Contribution Administration, P.O.
